The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 31, 2014

                                         No. 04-14-00288-CR

                                     Ricardo Roger MORALES,
                                             Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 13-1384-CR-A
                                   William Old, Judge Presiding

                                             O R D E R

        On December 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders
v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel has informed the appellant of his right to file his own brief and obtain a copy of the
record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel provided appellant with
an “Appellant’s Motion for Pro Se Access to the Appellate Record.” Appellant has not requested
access to the record. On December 22, 2014, the State filed a letter waiving its right to file an
appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so no later than February 13, 2015.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a responsive
brief no later than thirty days after the date the appellant’s pro se brief is filed in this court. It is
further ORDERED that the motion to withdraw, filed by appellant’s counsel, is HELD IN
ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.


                                                        _________________________________
                                                        Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 31st day of December, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court